DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant cancelled claim 14.

Restriction
3.	Based the applicant amendment filed 4/12/22, the restriction requirement has been withdrawn.

Claim Objections
4.	Claim 4 is objected to because of the following informalities:  
Claim 4 recites the limitation " the variation in voltage" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 	Claims 1-13 and 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a process (claims 8 and 14, a method), machine (claim 1) which are statutory categories. 
However, evaluating claim 1, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mental process/mathematical process.  The limitations include 
determining the compensated voltage measurement based on the voltage measurement and on at last least one crosstalk coefficient calculated during an initial characterisation phase, wherein the initial characterisation phase; comparing the reference voltage signal with the measured capacitively coupled signal; and calculating the at least one crosstalk coefficient base based on the comparison of the reference voltage signal and the measured capacitively coupled signal.
Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claims do not positively recite a particular machine that measures the voltage at a measuring terminal and measures at the terminal, a capacitively coupled signal, from the reference voltage signal.  There is no transformation or reduction of a particular article to a different state or thing, the claim does not recite additional elements that integrate the judicial exception into a practical application the claim does not recite additional elements that integrate the judicial exception into a practical application.
Therefore, the claims are directed to an abstract idea. 
At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  The additional elements of “measuring the voltage at a measuring terminal of the electrical system to provide the voltage measurement” and “measuring at the terminal, a capacitively coupled signal, from the reference voltage signal” are generic elements for data gathering.  Therefore the claims are found to be patent ineligible. 
The additional element of “injecting a reference voltage signal at a first terminal of the electrical system” is considered to be insignificant extra-solution activity of applying a voltage to a circuit terminal, The claim does not positively recite a particular machine that that injecting a reference voltage signal at a first terminal of the electrical system, there is no transformation or reduction of a particular article to a different state or thing, the claim does not recite additional elements that integrate the judicial exception into a practical application.   
The elements of “a data processor and a memory” and “a computer program product comprising a non-transitory computer- readable medium storing executable code configured to cause a processor to perform the method” (claims 17 and 18) are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.

	Dependent claim(s) 2-13 and 15-18 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claims 2-13 and 15-16 are merely extensions of abstract ideas with no additional elements.
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15, 3, 4, 6, 7 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spirkl et al. (Pub. No. US 2020/0067568) (hereinafter Spirkl). (the examiner notes that the provisional application No. 62/720,813, associated with this publication is filed on August, 21, 2018 and discloses the entire specification as in the publication).
As per claims 15, 3, 7, 17 and 18, Spirkl teaches measuring the voltage at a measuring terminal of the electrical system to provide the voltage measurement (see paragraphs [0087]-[0088], “detecting potential difference”), and determining the compensated voltage measurement based on the voltage measurement and on at last least one crosstalk coefficient calculated during an initial characterisation phase (see paragraph [0088], “compensating for the crosstalk by generating a cancelation signal and adding the cancelation signal to reduce or cancel the crosstalk experienced by the data signal”), wherein the initial characterisation phase comprises: injecting a reference voltage signal at a first terminal of the electrical system (i.e. conveying a single electric signal from the transmitter to a receiver) (see paragraph [0087]); measuring at the terminal, a capacitively coupled signal, from the reference voltage signal, comparing the reference voltage signal with the measured capacitively coupled signal (see paragraph [0088], “if the crosstalk changes the voltage beyond a threshold amount” the examiner notes that this involves comparing voltages); and calculating the at least one crosstalk coefficient base based on the comparison of the reference voltage signal and the measured capacitively coupled signal (see paragraph [0088], “generating a cancelation signal and adding the cancelation signal to reduce or cancel the crosstalk experienced by the data signal”).
Regarding data processor and memory storing executable software configured to cause the processor to perform the method of claim 3, see paragraphs [0077]-[0078]).
Regarding removing at least a capacitive component of the error from the crosstalk to provide the compensated voltage measurement (claim 3), see paragraph [0088], adding a cancelation signal removes/cancels the error caused by the crosstalk).
As per claim 16, Spirkl further teaches that the at least one crosstalk coefficient corresponds to a capacitive component of the comparison of the reference voltage signal and the measured capacitively coupled signal (see paragraphs [0080] and [0081]).
As per claim 4, Spirkl further teaches that the capacitive component is determined by multiplying a capacitance coefficient by the variation in voltage with respect to a previously-measured one of the voltage measurement (see paragraphs [0118]-[0119]).
As per claim 6, Spirkl further teaches that the capacitance coefficient is determined from impedance values obtained from a characterised equivalent circuit of the electrical system (see paragraph [0125]).

Examiner’s notes
7.	Regarding claims 1, 2 and 8, none of the prior art of record teaches or fairly suggests a method for providing a compensated voltage measurement of a voltage measurement in an electrical system, the method including the steps of: injecting a reference voltage at a first of the at least two terminals; measuring a voltage at a second of the at least two terminals to provide a measured voltage, the second terminal being connected to earth; measuring a ratio of amplitude between the injected reference voltage and the measured voltage to provide a K value; and measuring a phase angle difference between the injected reference voltage and the measured voltage to provide an angle value α, in combination with the rest of the claim limitations as claimed and defined by the applicant.

8.	Regarding claims 9-11 and 13, none of the prior art of record teaches or fairly suggests a method for providing a compensated voltage measurement of a voltage measurement in an electrical system, the method including the steps of: applying the functions a stated in the claims, in combination with the rest of the claims limitations as claimed and defined by the applicant.

9. 	Regarding claim 12, none of the prior art of record teaches or fairly suggests a method for providing a compensated voltage measurement of a voltage measurement in an electrical system, the method including the steps of: the error is provided by 

    PNG
    media_image1.png
    55
    197
    media_image1.png
    Greyscale

Where: E is the error from the crosstalk on V2 by V1; Kc is the capacitance coefficient of the error; K2 is a component of the error; dV1/dt is the variation in voltage V1 with respect to a the previously-measured voltage V1 in sampling time dt; and dV2/dt is the variation in voltage V2 with respect to a the previously-measured voltage V2 in sampling time dt, in combination with the rest of the claim limitations as claimed and defined by the applicant.

Prior art
10.	The prior art made record and not relied upon is considered pertinent to applicant’s disclosure:
Skendzic et al. [‘459] disclose a method for improving precision for the measurement of the AC voltage applied to primary high voltage conductors of a multi-phase system such as a three-phase system is achieved by using active electronic circuitry to compensate for factors such as capacitive sensor gain, output impedance, and crosstalk limitations where the voltage measurements are based upon the use of a capacitive voltage sensor for each phase in the multi-phase system. 
FU et al. [‘134] disclose a system for calibrating and canceling crosstalk effects. The system determines whether voltage-induced cross-talk is in-phase or out-of-phase with respect to voltage. The system determines a first calibration factor based on minimum and maximum measured current values and voltage. The system computes the second calibration factor based on a measured current when a power factor angle is set to 90 degrees. Calibration factors may be stored in the multi-channel system. In use, the system measures current and voltage and computes the actual current, voltage and power based on the measured current and voltage by employing a crosstalk cancellation technique using the calibration factors.

 Contact information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857